DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, directed to figures 1 – 4 and 6 – 9, corresponding to claims 1 – 6, 10, 11, 14 and 15, in the reply filed on July 12, 2021 is acknowledged.
Claims 7 – 9, 12, 13 and 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IGBT WITH ACCUMULATION REGION HAVING A CONCENTRATION GRADIENT (or similar).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "standard full width at half maximum" in claim 1 is a relative term which renders the claim indefinite.  The term "standard full width at half maximum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicants appear to attempt to define the “standard full width at half maximum” in lines 24 – 28 by claiming “when a full width at half maximum determined by setting a depth position of the maximum portion as a range of impurity implantation with reference to a range-full width at half maximum characteristic according to a material of the semiconductor substrate and a type of impurities contained in the accumulation region is set as a standard full width at half maximum”, however this statement is unclear and ambiguous, and does not set the value of a standard full width at half maximum. Therefore, not only are the limitations unclear and ambiguous, but the meets and bounds of the claim are indefinite since claimed “standard full width at half maximum” is not clearly set and defined.
A best-deemed interpretation is made, and the limitations “when a full width at half maximum determined by setting a depth position of the maximum portion as a range of impurity implantation with reference to a range-full width at half maximum characteristic according to a material of the semiconductor substrate and a type of impurities contained in the accumulation region is set as a standard full width at half maximum, a full width at half maximum of the doping concentration distribution in the accumulation region is 2.2 times the standard full width at half maximum or greater” are interpreted as “at a full width at half maximum of the doping concentration distribution in the accumulation region the doping concentration in the accumulation region is greater than the drift region”. Claims 3 and 15 are interpreted in the same manner.
Claims 2 – 6, 10, 11, 14 and 15 depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aono et al. (US 2008/0197379 A1, prior art of record, see IDS filed January 7, 2020).
Regarding claim 1, Aono discloses a semiconductor device (e.g. figures 1, 2 and 6) comprising:
a semiconductor substrate (e.g. figure 1, semiconductor substrate 1, ¶ [0058]) having a first conductivity-type drift region (e.g. figure 1, n-type drift region 1 of the semiconductor substrate, ¶ [0058]);
a first conductivity-type emitter region provided above the drift region in the semiconductor substrate (e.g. figures 1 and 2, n-type emitter region 4, ¶ [0064]) and having a doping concentration higher than that of the drift region (e.g. as seen with respect to figure 6 and disclosed in ¶ [0065] – [0066]);
a second conductivity-type base region provided between the emitter region and the drift region in the semiconductor substrate (e.g. figures 1 and 2, p-type base region 2, ¶ [0064]);
a first conductivity-type accumulation region provided between the base region and the drift region in the semiconductor substrate (e.g. n-type accumulation region 3, ¶ [0064]) and having a doping concentration higher than that of the drift region (e.g. as seen with respect to figure 6 and disclosed in ¶ [0065] – [0066]); and 
a plurality of trench parts formed to penetrate the emitter region, the base region and the accumulation region from an upper surface of the semiconductor substrate (e.g. figures 1 and 2, plurality of trench parts 1a, ¶ [0059]) and each having a conductive portion provided therein (e.g. conductive portion 8, ¶ [0059]), wherein:
a doping concentration distribution in the accumulation region (3) in a depth direction of the semiconductor substrate (e.g. vertical direction of figures 1 and 2) has: 
a maximum portion at which the doping concentration reaches a maximum value  (e.g. figure 6, maximum portion of doping concentration of curve 3, which corresponds to the accumulation region, ¶ [0065] – [0066]); 
an upper gradient portion in which the doping concentration has a gradient to decrease in at least a part of a region from the maximum portion to the base region as moving toward the base region (e.g. rotate figure 6 clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, and the upper portion of 53 has a gradient that decreases from the maximum portion towards the base region 2, ¶ [0065] – [0066]); and
a lower gradient portion in which the doping concentration has a gradient to decrease in at least a part of a region from the maximum portion to the drift region as moving toward the drift region (e.g. rotate figure 6 clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, and the lower portion of 53 has a gradient that decreases from the maximum portion towards the drift region 1, ¶ [0065] – [0066]); and
when a full width at half maximum determined by setting a depth position of the maximum portion as a range of impurity implantation with reference to a range-full width at half maximum characteristic according to a material of the semiconductor substrate and a type of impurities contained in the accumulation region is set as a standard full width at half maximum, a full width at half maximum of the doping concentration distribution in the accumulation region is 2.2 times the standard full width at half maximum or greater (see 112 rejection above, whereby the limitations “when a full width at half maximum determined by setting a depth position of the maximum portion as a range of impurity implantation with reference to a range-full width at half maximum characteristic according to a material of the semiconductor substrate and a type of impurities contained in the accumulation region is set as a standard full width at half maximum, a full width at half maximum of the doping concentration distribution in the accumulation region is 2.2 times the standard full width at half maximum or greater” are interpreted as “at a full width at half maximum of the doping concentration distribution in the accumulation region the doping concentration in the accumulation region is greater than the drift region”) ( as seen in figure 6 rotated clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, and interpreted per the 112 rejection above, at a full width at half maximum of the doping concentration distribution in the accumulation region 3, the doping concentration in the accumulation region 3 is greater than the drift region 1).

Regarding claim 2, Aono discloses the semiconductor device according to Claim 1, wherein a sum of a distance from the upper surface of the semiconductor substrate to the maximum portion of the accumulation region and a half width at half maximum of the doping concentration distribution in the accumulation region is equal to or smaller than a distance from the upper surface of the semiconductor substrate to a lower end of each trench part in the depth direction of the semiconductor substrate (e.g. as seen in figure 6 rotated clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, a sum of a distance from the upper surface of the semiconductor substrate 1 to the maximum portion of the accumulation region 3 and a half width at half maximum of the doping concentration distribution in the accumulation region is equal to or smaller than a distance from the upper surface of the semiconductor substrate 1 to a lower end of each trench part 1a in the depth direction of the semiconductor substrate 1, since the trench part 1a extends beyond the accumulation region 3, as seen in figures 1 and 2).

Regarding claim 3, Aono discloses the semiconductor device according to Claim 1, wherein the full width at half maximum of the doping concentration distribution in the accumulation region is 30 times the standard full width at half maximum or smaller (see 112 rejection above) (as seen with respect to figure 6, and interpreted per the 112 rejection above, at a full width at half maximum of the doping concentration distribution in the accumulation region 3 the doping concentration in the accumulation region 3 is greater than the drift region 1).

Regarding claim 5, Aono discloses the semiconductor device according to Claim 1, wherein the doping concentration in the accumulation region has a gradient to decrease in an entire region from the maximum portion to the base region as moving toward the base region (e.g. as seen in figure 6 rotated clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, the doping concentration in the accumulation region 3 has a gradient to decrease in an entire region from the maximum portion to the base region 2 as moving toward the base region 2, ¶ [0065] – [0066])

Regarding claim 6, Aono discloses the semiconductor device according to Claim 1, wherein the doping concentration in the accumulation region has a gradient to decrease in an entire region from the maximum portion to the drift region as moving toward the drift region (e.g. as seen in figure 6 rotated clockwise by 90o, which corresponds to the vertical direction of figures 1 and 2, the doping concentration in the accumulation region 3 has a gradient to decrease in an entire region from the maximum portion to the drift region 1 as moving toward the drift region 1, ¶ [0065] – [0066]).

Regarding claim 10, Aono discloses the semiconductor device according to Claim 1, wherein the accumulation region and the base region are in contact with each other (as seen in figures 1 and 2, the accumulation region 3 is in direct contact with the base region 2) .

Regarding claim 15, Aono discloses the semiconductor device according to Claim 1, wherein the full width at half maximum of the doping concentration distribution in the accumulation region is three times the standard full width at half maximum or greater (see 112 rejection above) (as seen with respect to figure 6, and interpreted per the 112 rejection above, at a full width at half maximum of the doping concentration distribution in the accumulation region 3 the doping concentration in the accumulation region 3 is greater than the drift region 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al.
Regarding claim 11, Aono discloses the semiconductor device according to Claim 1, as cited above, but does not appear to explicitly disclose a distance from a depth position, at which a ratio of a doping concentration to a doping concentration of the maximum portion is 1/4, to a depth position, at which the ratio is 1/40 in the upper gradient portion of the doping concentration distribution in the accumulation region, is between 0.1 um and 1.0 um, inclusive.
Aono does disclose that the depth position of the maximum portion  is about 2.0 um (e.g. as seen in figure 7, maximum portion denoted as 53 is close to 2.0 m).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aono such that a distance from a depth position, at which a ratio of a doping concentration to a doping concentration of the maximum portion is 1/4, to a depth position, at which the ratio is 1/40 in the upper gradient portion of the doping concentration distribution in the accumulation region, is between 0.1 um and 1.0 um, inclusive since Aono discloses a value near the claimed range, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to modify the device of Aono in the claimed manner in order to optimize the device size and electrical characteristics.

Regarding claim 14, Aono discloses the semiconductor device according to Claim 1, as cited above, but is silent with respect to explicitly disclosing a ratio of the full width at half maximum to a full width at 1% of maximum of a chemical concentration distribution of dopants in the accumulation region is greater than 0.26.
Aono does disclose the concentration at various portions of the doping distribution in the accumulation region, including the full width at half maximum, that is near the claimed rang (e.g. as seen in figure 7, the concentration along the doping distribution 53 of the accumulation region 3 is given).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aono such that a ratio of the full width at half maximum to a full width at 1% of maximum of a chemical concentration distribution of dopants in the accumulation region is greater than 0.26 since Aono discloses a value near the claimed range, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to modify the device of Aono in the claimed manner in order to optimize the device size and electrical characteristics.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites, inter alia, that the range-full width at half maximum characteristic is expressed by a following equation, y= 0.01763x6 -0.11077x5 -0.15065x4 + 6.21668x3 - 0.30410x2 + 0.39392x - 0.77003, where x is a common logarithm of the range (m), and y is a common logarithm of the full width at half maximum (m). This limitation, in combination with the remaining limitations of claim 4 and base claim 1, is not anticipated or rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Senoo et al. (US 9,190,503 B2) discloses an IGBT with an analogous accumulation region and doping concentration profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        August 11, 2021